                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Coastal Select Insurance Company, )
                                  )
                  Plaintiff,      )
                                  )                Civil Action No. 2:17-2802-BHH
v.                                )
                                  )                              ORDER
Stephen Rice and John Quick, Jr., )
                                  )
                  Defendants.     )
________________________________)

       This matter is before the Court upon Plaintiff Coastal Select Insurance Company’s

(“Coastal Select”) complaint seeking a declaratory judgment that it has no duty to defend

or indemnify Defendant John Quick, Jr., (“Quick”) in a separate lawsuit filed by Defendant

Stephen Rice (“Rice”) against Quick and others. Because Quick was proceeding pro se,

the matter was referred to a United States Magistrate Judge for preliminary determinations

in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.).

       On February 25, 2020, Magistrate Judge Mary Gordon Baker issued a report and

recommendation (“Report”) recommending that the Court dismiss the action as moot

based on the fact that Rice and Quick settled their dispute in the underlying lawsuit.

Attached to the Report was a notice advising the parties of the right to file specific, written

objections to the Report within fourteen days of receiving a copy. To date, no objections

have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

this action is subject to dismissal.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 42), and the Court hereby dismisses this action.

       IT IS SO ORDERED.
                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

March 16, 2020
Charleston, South Carolina




                                                2
